 CARPENTERS DISTRICTCOUNCIL OF HOUSTONCarpenters District Council of Houston andVicinity;CarpentersLocalUnionNo. 213andBaxterConstructionCompany,Inc.Case 23-CC-447January 3, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn September7, 1972,AdministrativeLaw JudgeAlmira A. Stevenson issued the attached Decision inthisproceeding.Thereafter,theRespondent filedexceptions and a supporting brief and the ChargingParty filedan answering brief.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthorityin this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Carpenters DistrictCouncil of Houston and Vicinity; Carpenters LocalUnion No. 213, its officers, agents, and representa-tives,shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASEALMIRA A. STEVENSON, Administrative Law Judge: Thiscase was heard at Houston, Texas on May 31 and June 1,1972.The charge was filed and a copy served on theRespondents April 27, 1972. The complaint was issuedMay 5, 1972.The issues are whether the Charging Party, BaxterConstruction Company, Inc., and Basic Constructors, Inc.are separate persons and employers within the meaning ofSections2 and 8(b)(4) of the National LaborRelationsAct, as amended; and, if so, whether the Respondentsviolated Section 8(b)(4Xi) and (ii)(B) of the Act by theirconduct toward Baxter Construction for proscribed ob-jects. For the reasons stated below, I find in the affirmativeon both issues.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration of23the briefs filed by the General Counsel, the ChargingParty,and the Respondents, I make the following:FINDINGSOF FACT' AND CONCLUSIONS OF LAW1.JURISDICTIONBaxter Construction Company, Inc. is a Texas corpora-tionengagedin the building and construction industry as ageneralcontractor. Its principal office and place ofbusiness is in Houston,Texas.During the 12 monthsprecedingthe issueof the complaint, it purchasedmaterialsvalued at more than $50,000 from persons outside the Stateof Texas, which were shipped direct to its jobsite at theJersey Village Senior High School, Jersey Village, Texas.Basic Constructors,Inc. is aTexas corporation engagedin the building and construction industry as a generalcontractor. Its principal office and place of business is inHouston, Texas. During the same period, Basic purchasedoutside the State of Texas materials valued at over $50,000which were shipped direct to its job locations in Texas.Cypress-Fairbanks Independent School District is amunicipal corporation situated in Harris County, Texas,incorporated under and by virtue of a special act of thelegislatureof the State of Texas,maintainingitsprincipalofficeinHouston,Texas. As a municipal corporation, ithas engagedin the letting of a contract at a cost in excessof $4,600,000 to Baxter Construction for the engineeringand construction of the Jersey Village Senior High Schoollocated at Jersey Village, Texas.SiptakDrywall &PaintingCompany, Inc., AcousticalProductsCompany, Inc., Ryder Company, Inc., andGuaranteed Electrical Contractors are subcontractors ofBaxter Construction on the Jersey Village Senior HighSchool construction project. Siptak's and Ryder's contractswith Baxter Construction are valued at over $23,000 each,and Acoustical's and Guaranteed's at over $50,000 each.Although the Respondents contend that Baxter Con-structionand Basic are a singleemployer or person, theyadmit the other jurisdictional facts set forth above. Itherefore find that, as alleged in the complaint, BaxterConstruction,Basic,Acoustical,andGuaranteed areemployersengagedin commerce within the meaning ofSection 2(6) and (7) of the Act; and that they, Siptak, andRyder are employers and persons engaged in an industryaffectingcommerce, and that Cypress-Fairbanks Inde-pendent School District is a person, within the meaning ofSection 8(b)(4)(i) and (ii)(B) of the Act. I further find thatitwilleffectuate the policies of the Act to assertjurisdiction on this case. The Respondents' contention willbe dealt with below.II.THE LABORORGANIZATIONS INVOLVEDThe Respondent Unions concede, and I find, that theyand InternationalBrotherhood of Electrical Workers LocalUnion 761, AFL-CIO, are labor organizations as definedin the Act.IExcept as indicated the facts are undisputed.201NLRB No. 16 24DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.Baxter Construction-BasicThomas E.McLemore was jobsite superintendent of theBaxter Construction project at San Jacinto College. A mannamed Barton was the jobsite steward for CarpentersBaytown Local 1334.On March 16,1972, while McLemorewas talking with Barton,two men appeared on the,lobsitewhom McLemore did not recognize.He asked Barton whotheywere,and Barton replied that they were businessagents from Respondent Local 213,that he did not knowwhy they were there,but he would find out. McLemoreand Barton separated,and a short time later,McLemoremet Barton in the company of the same two men andseveral others,most of whom were unknown to McLemore.As the men approached McLemore, one of them told him,"We are going to shut this job down." When McLemoreasked why, the reply was, "Well,we will find a reason."The group then identified themselves as a Safety Commit-tee of representatives of various craft unions,and instruct-ed McLemore to get an operator on a hoist operated by asubcontractor on the site.Subsequently,the two menidentifiedby Barton as representatives of RespondentLocal 213 pointed out other safety infractions on the sitesuch as stairs from which handrails had been removed toaid the work of the terra omen.In addition,RespondentCouncil's assistant business manager,BertGresham, amember of the group,remarked that the building was notlighted, and the rooms were dark. McLemore agreed tocorrect all the problems,except that he informed theCommittee that electric outlets had been installed forworkers to plug in light cords while working in the rooms.As they left,a member of the group asked for a list ofBaxter's other projects which McLemore was unable togive but mentioned schools "on the other side of town," towhich it was replied that the Committee knew about themand would visit them the next day. After the group left,Local 1334 Steward Barton informed McLemore that hedid not know what the visitation was all about,or anythingabout it. The next day, a picket appeared at the site for ashort time with a sign accusing Baxter Construction ofbreaching the Carpenters' contract.3On March 17,Larry Torres, Respondent Local 213steward for the Jersey Village Senior High School site,informed site carpenters' foreman Shaffer that the businessagent wanted a conference at the,lobsite carpenters' shack.Shaffer picked up site superintendent Sheffield and the twoproceeded to the shack where Robert Taylor, businessrepresentativeofRespondent Local 213, and all sitecarpenters, including those employed by Baxter Construc-tionand subcontractor Siptak, were gathered? Taylorinformed Sheffield he was in violation of the Carpenters'contract because the shack needed sweeping and carpen-ters'materials stored there should be removed.Sheffieldrefused to sweep or clear the shack,and approachedFountain,who was standing nearby. Sheffield askedFountain what was going on, as the steward had notcomplained about the condition of the shack. Fountainresponded, "Well, you are aware of this other company Joe3There is no evidence as to which Local was designated on the sign,McLemore testified that one of his job stewards told him the carpentercarrying the sign was from Local 13344Although there is evidence that otherjobsite subcontractors Acousticaland Ryder employed union carpenters on the site, there is no evidence thatthey were actually present on March 17BaxterConstruction is a long established generalcontractor in the Houston area.Its chief stockholder andpresident is JosephW. Baxter.It is a member of theAssociation of General Contractors of America and boundby its collective-bargaining agreement with the Respon-dent Council.Baxter Construction is engaged in generalconstruction at, among other locations,the San JacintoCollege site and at the Jersey Village Senior High Schoolsite referred to above.The San Jacinto site is within thejurisdiction of Carpenters Baytown Local 1334; the JerseyVillage site is within the jurisdiction of Respondent Local213.Basic Constructors,Inc. was organized in January 1971and began operations as a general contractor in theHouston area about June 1,1971. Joseph Baxter is its chiefstockholder and Richard W. Austin is its president andtreasurer. Basic has only two operations at present, bothfor the City of Houston and located at what is referred toas the Lawndale site. It is not a member of AGC and nounion is certified or has a collective-bargaining agreementwith Basic.The Respondents admit to a longstanding dispute overBasic's refusal to sign or honor their contract and itsoperatingon a nonunion basis. Jack O. Fountain,executive secretary of Respondent Council,contactedBasic in mid-1971 in an unsuccessful attempt to persuadeBasic to operate under its collective-bargaining agreement.Thereafter,in September 1971, the issue was turned over tothe Houston Gulf Coast Building Trades Council, whicharranged a meeting between President Austin of Basic2and the representatives of many of its craft unions,including those of the Respondents.At the meeting, Austinwas asked if he would sign collective-bargaining agree-ments and use union labor at the Lawndale site. Austindeclined to sign and said employees would be hiredwithout consideration of union membership. Austin wasthen reminded that the Baxter family were the stockholdersof Basic,and Trades Council Executive Secretary Grahamcommented,"Do you think Joe Baxter can afford to dothis?"Austin has not been contacted again by the Respon-dents,but the following March 15 and 16, 1972, theLawndale site was picketed,with signs stating that Basicdid not have an agreement with and did not employcarpenters from the Respondent Council. On the next day,March 17,circulars were passed out at the site stating,"Does your employer pay you fringe benefits and pay youto have proper living standard. . .if not,please contactHouston Building Trades Council ...."At this same time,theRespondents engaged in thefollowing conduct which is complained of in this proceed-ing.2Trades Council Executive Secretary Graham contacted Joseph Baxterfor the purpose of arranging the meeting with Basic Baxter informedGraham that he did not run Basic Constructors, and told him either thatsomeone else would meet(asGraham testified) or to get in touch withAustin(as Baxter testified)In any event Austin indicated that he toldBaxter he intended to go to the meeting CARPENTERS DISTRICT COUNCIL OF HOUSTONBaxter owns?" Sheffield said he was, but that it hadnothing to do with this job. Fountain stated he was goingto harass Baxter Construction Company until they putunion people on the other job. He then told Sheffield hewas in violation of contract if he did not sweep thecarpenter shack out. Sheffield again refused, and Fountainsaid, "Well, I'm going to pull the carpenters off." Allcarpenters then left the jobsite at Fountain's instruction,and Fountain obtained a picket sign from his car with alegend to the effect that Baxter Construction Companywas in violation of its contract with Respondent Local 213.The picket patrolled the site with the sign, and the job wassubstantiallySheffield testifiedwithout contradiction that it is thesteward's responsibility to let him know if the condition ofthe shack is unsatisfactory, and that neither Steward Torresnor any of the other carpenters had complained about it.He similarly testified that there was no more materialstored in the shack than there normally was; and that theusual procedure followed when a business agent had aproblem was to bring the steward to Sheffield to discussand resolve it while the carpenters continued working.The above facts clearly establish that on March 17, 1972,the Respondents engaged in, and induced and encouragedcarpenters employed by Baxter Construction and Siptak atthe Jersey Village site to engage in, a strike within themeaning of Section 8(b)(4)(i). I also find that on March 16and 17, 1972, they threatened Baxter Construction at theSan Jacinto and Jersey Village sites respectively, and, onMarch 17, 1972 coerced and restrained Baxter Construc-tionand Siptak at the Jersey Village site within themeaning of Section 8(b)(4)(ii).In view of the above undisputed evidence, particularlythe evidence of the Respondents' determination to obtainrecognition and contract coverageof Basic'semployees;the timing of this conduct on the same two days Basic waspicketed and handbilled; the threats to shut down the SanJacinto jobsite and to find a reason, before any inspection;Fountain's statement at the San Jacinto site connecting hiscomplaints with Basic,and his statement at the JerseyVillage site, that Baxter Construction would be harasseduntilBaxter's "other company" went union; and thedeparture from theunusualprocedure followed by busi-ness agents in handling jobsite complaints,I find that theRespondents' contention that their object was only toprotest unsanitary and unsafe conditions on the BaxterConstruction sites was a mere pretext. I further find thatthe real object was to force Basic to recognize and bargainwith the Respondents, even though they had not beencertified as the representative of Basic's employees; and toforce Cypress-Fairbanks and other persons to cease doingbusiness with Baxter, contrary to the provisions of Section8(b)(4)(B) of the Act.The Respondents alternately contend that their disputewith Baxter Construction was primary, and that BaxterConstruction was not a neutral, on the grounds that Basicand Baxter Construction are a single person and employer.Here too thefactsaresubstantially undisputed.Asindicated,BaxterConstruction is a long establishedSThere is no evidenceas to the nameof the secretaryof BaxterConstruction, except thatit is noneof the officersof Basic.25corporation. Joseph Baxter and his family own about 95percent of the stock; Austin, McLemore, and Sheffieldeach own a few shares. JosephBaxter isthe president andthe active operating head of the Company. Ralph Wright isvice president; A.C. Forbes is treasurer.5 Baxter Construc-tion is engaged as a general contractor in the constructionof commercial buildings which are defined in the record asthosemainly for occupation by people-schools, officebuildings,and public buildings. It employs carpenters,laborers,ironmakers,operating engineers,masons, andcement finishers.As stated, Baxter Construction is amember of AGC, bound by its collective-bargainingagreements with the Building Trades, and obtains itsemployees from union hiring halls.Basicwas organizedin January 1971.6 It is ownedentirely by Joseph Baxter and his family. On June 1, 1971,Austin was designated president and treasurer by resolu-tion of the board of directors of which Joseph Baxter ischairman.William Barden is vice president and a jobsuperintendent;Martha Collins is secretary and officeemployee. The other job superintendent is Raymond Deal.Basicwas organized for the purpose of bidding onengineering-type construction jobs, which is an expandingfieldprimarily engaged in by open-shop contractors.Engineering-type construction is described in the record asthe building of functional structures such as oil refineries,sewage treatment plants, bridges, highways, and bulk-heads. Basic's only current jobs are the Lawndale sewagetreatment and sludge plants forthe City ofHouston. Basicisa party to no union contracts, and is doing concrete,form, excavation, millwright (installing machinery), andcarpentry work with its own employees to whom it isrequired to pay the prevailing rates. Other jobsite work isperformed by subcontractors.Austin formerly was vice president of Baxter Construc-tion. He credibly testified that as president of Basic he doesthe job bidding and runs the day-to-day operations. Austinalso is solely responsible for setting labor policy, includingwhether labor agreements are or are not to be signed, andhiring and pay of foremen and labor. His decisions on suchmatters are implemented by his two jobsites superintend-ents,Barden and Deal, both of whom formerly worked forBaxterConstruction.Some of Basic's other employeesformerly workedfor BaxterConstruction; however, thereisno employee transfer procedure and no interchange.Baxter Construction and Basic have the same address;Austin did not change his office location or secretary whenhe took over as president of Basic.He got a new telephoneand new letterhead,but the two companies share some ofthe same office supplies. They transact business with eachother regarding equipment such as trucks.Martha Collins works in the office. She processespersonnel actions and keeps books for Basic.She preparesthe payrolls for both Basic and Baxter Construction. TheCompanies have separate bank accounts.Joseph Baxter occupies an office on the same premisesfrom where he runs Baxter Construction. Austin crediblytestified that Joseph Baxter does not participate in the day-to-day operations of Basic.He stated that although Baxter6 The forerunner of Basic was Baxter EquipmentCompany. 26DECISIONSOF NATIONALLABOR RELATIONS BOARDoccasionally inquires ofAustin how Basic is doingfinancially---"whether we are making it or whether we arenot,money-wise"-and probably has authority to dis-charge Austin, Baxter does not maintain any control over,ormake any decisions regarding, how Austin runs thefinancial operations or who he subcontracts to or purchas-es from, and has not threatened to do so.Fountain testified that the work performed by BaxterConstruction and Basic was substantially the same-set-ting forms and columns to support buildings, and settingbig tank basins for retention walls and floors.On the above facts, and the entire record, I find thatdespite Joseph Baxter's substantial ownership of bothBasic and Baxter Construction, and his active operation,on a day-to-day basis, of Baxter Construction, his controlover Basic is merely potential, and not actuall y or activelyexercised. I further find that actual, active control over theday-to-day operations, including labor relations,of Basic isexercised solely by Richard Austin, its president. TheRespondents contend that such a conclusion is inherentlyillogicaland contrary to the probabilities. In view,however, of the preponderance of undisputed and credibletestimony to this effect, supported by the evidentiary facts,and my own appraisal of Joseph Baxter and RichardAustin, as I observed them on the witness stand, I concludethat such a business relationship would be consistent withthecharacterand competence of the two men.In these circumstances, I find that Baxter Constructionand Basic are separate persons and employers, and thatBaxterConstructionwas neutral to the Respondents'dispute with Basic.7 I therefore conclude that on March 16and 17, 1972, the Respondents violated Section 8(b)(4Xi)and (ii)(B) of the Act.B.Baxter Construction-GuaranteedThe complaint also alleges that the Respondents engagedin a strike at the Jersey Village site on and after April 7,1972 with an object of forcing Baxter Construction andother persons to cease doing business with Guaranteed.Prior to that date, on Thursday, March 30, 1972, a picketappeared at the main entrance to the Jersey Village site.The picket sign bore the following legend:Internat'lBr'hd of Elec.Wk'rs Local Union 716A.F.L.-C.I.O. PROTESTGuaranteed Electrical Con-tractorsHAS NO CONTRACT WITH LU.716 LocalUnion 716 does not intend by This picket line to induce7Accord,Local 810, Steel,Metals, Alloys& Hardware Fabricators &Warehousemen,International Brotherhoodof Teamsters, Chauffeurs,Ware-housemen& Helpers ofAmerica(SidHarvey,Inc),189 NLRB No. 93;Gerace Construction, Inc, et at.193 NLRB No.91;AmericanFederation ofTelevisionand Radio Artists,Washington-BaltimoreLocal, AFL-CIO,185NLRB No 26, enfd April 17, 1972 (C.A D.C.),LosAngelesNewspaperGuild,Local69etat, (San FranciscoExaminer,DivisionofHearstCorporation,et at,185 NLRB No. 25, enfd. 443 F.2d 1173 (C.A 9). There isno contentionthatBasic was organized for the purpose of discouraging ordestroying the Unions'status as representative of Baxter Constructionemployees.Contraryto the Respondents,the fact that Basic was organizedwith the intent of operating as anopen shopand bidding on engineering-type construction jobs onthat basis does not require a conclusion differentfrom that reached herein.SeeFrank N. Smith Associates,Inc., et at, 194NLRB No. 34 1 have checkedout the long list of cases relied on by theor encourage Employees of any other employer toengage Ina strike or concertedrefusaltowork.Guaranteed was a nonunion subcontractor on the site.When the picket appeared, most of the craftsmen,including the carpenters, employed at the site, left, and thejob was substantially closed down. Thereafter, a telegramwas dispatched to IBEW Local Union 716 advising that areserved gate had been set up for the electricians, and onFriday,March 31, at noon, the picket moved to that gate.The jobsite remained closed that day.8On April 7, there was no picket at starting time, and theBaxter Construction and Siptak carpenters showed up atthe site. Superintendent Sheffield directed the carpenters togo to work, which they did. Shortly thereafter, however,Respondent Local 213 jobsite steward Torres came into theoffice and advised Sheffield that he had received a messageto call business representative Taylor. Torres made the call,and then told Sheffield that Torres was wanted at theUnion hall. Sheffield requested that a temporary stewardbe elected, as carpenters do not work unless there is asteward on the job. While Torres was on the telephone toobtain permission for a temporary steward, an employeereported that the Electricians' picket was back at thereserved gate. Torres relayed this information over thetelephone, after which he advised Sheffield he had ordersto get off the job and not appoint another steward. Torresand all the carpenters then left the job. Although theBaxter Construction and Siptak carpenters worked about30 minutes that morning, the Ryder carpenters came to thesite but did not work. Thereafter, other craftsmen left andthe job closed. It was not until the Electricians' picket camedown a few days later that the carpenters returned to work.Respondent Local 213 asserts that it had no dispute withGuaranteed, but merely honored the Electricians' picket byrefusing to work at the site whenever the picket was there.I find, on the basis of the facts set forth above and theentire record, that Respondent Local 213's conduct on andafter April 7 was not related to its dispute with Basic. Nordid it strike over any dispute it had with Baxter Construc-tion. I further find, in accord with the Respondent'scontention, that it called the strike solely because of theIBEW Local Union 716 picket at a reserved gate infurtherance of Local Union 716's dispute with Guaranteedover the latter's nonunion status.It is clear, and I find, that Baxter Construction was aneutral to the IBEW Local Union 716 dispute withGuaranteed; and that the Respondent's strike againstBaxter Construction supporting that Union's position in itsRespondents finding companys to be a single employer, joint employers,coemployers,integrated enterprises,or successors for various statutorypurposes, but conclude that all of themare distinguishableon their facts. AsBaxter Construction has not performed,and does notperform, struck workforBasic,the ally doctrine is not applicable. Cf.N.L.R.B. v.BusinessMachine & Office Appliance Mechanics, etc. Local459,ICE (RoyalTypewriter Co),176 NLRB 386, enfd. 228 F.2d 553 (C.A. 2);Carpet Layers,Local 419 (Sears Roebuck & Co. ) v. N. L R B.,(July 28, 1972) (C.A.D.C.), fn.20.8 There was no picket on April 3,and thecarpenters worked. On April 4theOperatingEngineers'AGC contract expired and an OperatingEngineers'picket appearedat the site.On April 5 a Cement Finishers'picket arrived, that Union's contract also havingexpired.The job wasclosed on those days. Although the record is not entirely clear, thereapparently was no picket on Thursday, April 6, and the employees worked. CARPENTERS DISTRICT COUNCIL OF HOUSTONdispute with Guaranteed was secondary. Contrary to theRespondent's apparent contention, it is not necessary thatthere be a direct dispute between the Respondent andGuaranteed in order for its conduct toward BaxterConstruction to be secondary.9 In any event, the Respon-dent'sadmission that it called its members off the sitebecause of the Electricians' picketing of Guaranteedindicates that there was in fact a dispute between it andGuaranteed, a nonunion employer.10Accordingly, I conclude that the Respondent Local 213on and after April 7, 1972, engaged in, and induced andencouraged individuals employed by Baxter Construction,Siptak,and Ryder to engage in, a strike or refusal in thecourse of their employment to perform services; andthreatened, coerced, and restrained the aforesaid persons,with an object of forcing or requiring such persons to ceasedoing business with Guaranteed,in violation of Section8(b)(4)(i) and (ii)(B) of the Act. IIREMEDYHaving found that the Respondent Unions have engagedin unfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act, I shall recommend thatthey cease and desist therefrom and take certain affirma-tive action including the posting of notices.Uponthe basis of the foregoing findings of fact andconclusionsof law and upon the entire record, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 12ORDERCarpentersDistrictCouncil of Houston and Vicinity,and Carpenters Local Union No. 213, their officers,representatives,and agents,shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging anyindividual employed by Baxter Construction Company,Inc.,SiptakDrywall & Painting Company, Inc., RyderCompany, Inc., or any other person engaged in commerceor in an industry affecting commerce,to engage in, a strikeor a refusal, in the course of his employment, to use,manufacture, process, transport, or otherwise handle orwork on any goods,articles,materials,or commodities, orto perform any services, where an object thereof is to forceor require Basic Constructors, Inc., or any other employer,to recognize or bargain with Carpenters District Council ofHouston and Vicinity, or Carpenters Local Union No. 213as the representative of its employees,unless such labororganization has been certified as the representative ofsuch employees under the provisions of Section 9 of theAct; or where an object is to force or require Cypress-Fairbanks Independent School District, any of the afore-said persons, or any other person, (as to both Respondents)to cease doing business with Baxter Construction Compa-ny, Inc., or (as to Respondent Local Union No. 213) tocease doing business with Guaranteed Electrical Contrac-tors.(b)Threatening, coercing, or restraining Baxter Con-structionCompany, Inc., Siptak Drywall & PaintingCompany, Inc., Ryder Company, Inc., or any other person27engaged in commerce or in anindustry affecting com-merce,where an object thereof is to force or requireCypress-FairbanksIndependentSchool District or any ofthe aforesaid persons,or any other person engaged incommerce or in an industry affecting commerce (as to bothRespondents)to cease doing business with Baxter Con-struction Company, Inc. or (as to Respondent Local UnionNo. 213) to cease doing business with GuaranteedElectrical Contractors.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post at their offices and meeting halls copies of theattached appropriate notices.13 Copies of said notices, onforms provided by the Regional Director for Region 23,after being duly signed by their authorized representatives,shall be posted by the Respondents immediately uponreceipt thereof, and maintained by them for at least 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by the Respon-dents to insure that said notices are not altered,defaced, orcovered by any other material.(b) Furnish said Regional Director signed copies of theaforesaid notices for posting by the employers and personsnamed above, they being willing, at places where theycustomarily post notices to their employees.(c)Notify the Regional Director in writing within 20days from the date of this recommended Order what stepstheRespondents have taken to comply herewith.149 Lafayette Building and Construction Trades Council, AFL-CIO, eta!(Texaco, Inc),176 NLRB 979, enfd. 445 F.2d 495 (C A. 5).10Ibid11See Local 370, United Association of Journeymen and Apprentices, etc,(Baughn Plumbing & Heating Company, Inc),157 NLRB 20;InternationalBrotherhood of Electrical Workers, Local 441, AFL-CIO (Jones and Jones,Inc.), 158 NLRB 549, 554.12 In the event no exceptions are filed asprovided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, recommendations,and RecommendedOrder herein shall, asprovidedin Sec.102 48 of theRules and Regulations,be adopted by theBoard and become its findings,conclusions,and order,and allobjectionsthereto shall be deemed waived for all purposes13 In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgmentof a UnitedStatesCourt of Appeals Enforcing an Order ofthe NationalLaborRelations Board."14 In the event that this recommendedOrder is adopted by the Boardafter exceptions have been filed, this provisionshall be modifiedto read:"Notify theRegional Director for Region 23, in writing,within 20 daysfrom the date of this Order,what steps the Respondentshave taken tocomplyherewith."APPENDIX "A"NOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentPursuant to the recommended Order of an AdministrativeLaw Judge of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOTengage in,or induce or encourage anyindividual employed by Baxter Construction Company, 28DECISIONSOF NATIONALLABOR RELATIONS BOARDInc., Siptak Drywall & Painting Company, Inc., RyderCompany, Inc., or any other personengaged incommerce or in an industry affecting commerce, toengage in, a strike or refusal,in the course of hisemployment, to use or manufacture, process, transport,or otherwise handle or work on any goods,articles,materials or commodities,or to perform any services,where an object thereof is to force or require BasicConstructors, Inc., or any other employer, to recognizeor bargain with Carpenters District Council of Houstonand Vicinity or Carpenters Local Union No. 213 as therepresentativeof its employees unless our labororganizations have been certified as the representativeof such employees under the provisions of Section 9 ofthe National LaborRelationsAct; or where an objectis to force or require Cypress-Fairbanks IndependentSchool District, any of the above-named persons, orany other person, to cease doing business with BaxterConstruction Company, Inc. or Guaranteed ElectricalContractors.WE WILL NOT threaten,coerce, or restrain BaxterConstruction Company, Inc., Siptak Drywall & Paint-ing Company, Inc., Ryder Company, Inc., or any otherperson engaged in commerce or in an industry affectingcommerce, where an object thereof is to force orrequire Basic Constructors, Inc., or any other employer,to recognize or bargain with our unions as therepresentative of its employees unless we have beencertified as the representatives of such employees underthe provisions of Section 9 of the Act; or where anobject thereof is to force or require any of the aforesaidpersons, or any other person, to cease doing businesswith Baxter Construction Co., Inc. or GuaranteedElectrical Contractors.CARPENTERSLOCAL UNIONNo. 213(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office Dallas-Brazos Building, 1125BrazosSt.,Houston,Texas77002,Telephone713-226-4271.APPENDIX "B"NOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentPursuant to the recommended Order of an AdministrativeLaw Judge of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOTengagein, or induce or encourage anyindividual employed by Baxter Construction Company,Inc., Siptak Drywall & Painting Company, Inc., RyderCompany, Inc., or any other person engaged incommerce or in an industry affecting commerce, toengage in, a strike or refusal,in the course of hisemployment,to use or manufacture, process,transport,or otherwise handle or work on any goods, articles,materials,or commodities, or to perform any services,where an object thereof is to force or require BasicConstructors, Inc., or any other employer, to recognizeor bargain with Carpenters District Council of Houstonand Vicinity or Carpenters Local Union No. 213 as therepresentativeof its employees unless our labororganizations have been certified as the representativeof such employees under the provisions of Section 9 ofthe National LaborRelationsAct; or where an objectis to force or require Cypress-Fairbanks IndependentSchool District, any of the above-named persons, orany other person, to cease doing business with BaxterConstruction Company, Inc.WE WILL NOT threaten, coerce, or restrain BaxterConstruction Company, Inc., Siptak Drywall & Paint-ing Company, Inc., Ryder Company, Inc., or any otherperson engaged in commerce or in an industry affectingcommerce, where an object thereof is to force orrequire Basic Constructors, Inc., or any other employer,to recognize or bargain with our unions as therepresentative of its employees unless we have beencertified as the representative of such employees underthe provisions of Section 9 of the Act; or where anobject thereof is to force or require any of the aforesaidpersons, or any other person, to cease doing businesswith Baxter Construction Co., Inc.DatedByCARPENTERS DISTRICTCOUNCIL OF HOUSTON ANDVICINITY(LaborOrganization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,Dallas-Brazos Building,1125BrazosSt.,Houston,Texas 77002, Telephone713-226-4271.